Case 1:20-cv-22337-JAL Document 42 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-22337-CIV-LEONARD/O’SULLIVAN

 EMMANUEL JOSEPH,

                 Plaintiff,

 v.

 ATLANTIC &y PACIFIC ASSOCIATION
 MANAGEMENT, INC.,

                 Defendant.
                                               /

                                     MEDIATOR’S REPORT

          Mediation was held on March 18, 2021, with all parties and their counsel present via video

 conference. A settlement was reached.

                                               Respectfully submitted,

                                               GRAYROBINSON, P.A.
                                               333 S.E. 2nd Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone: (305) 416-6880
                                               Facsimile: (305) 416-6887


                                               BY:     /s/ Marlene Quintana
                                                       Marlene Quintana, Mediator
                                                       Florida Bar No.: 88358
                                                       marlene.quintana@gray-robinson.com




 #43774616 v1
Case 1:20-cv-22337-JAL Document 42 Entered on FLSD Docket 04/16/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 15, 2021, I electronically filed the foregoing document with

 the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the foregoing

 document was served via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing on all counsel or parties of record on the Service List

 below.


                                                BY:     /s/ Marlene Quintana
                                                        Marlene Quintana, Mediator




                                                   2
 #43774616 v1
